 

Case:17-17630-MER Doc#:203 Filed:05/30/19 Entered:05/30/19 14:54:10 Pagel of 12

UNITED STATES BANKRUPTCY COURT

District of Colorado
|
-Inre: .....MATTHEW CURTIS WITT... | Case No. 2.0.
. | 17-17630-MER
Debtor. oO
Chapter
Address: 2792 Greatwood Way 7

Highlands Ranch, CO 80126

|
|
|
|
SSN:  XXX-XX-4130 |
|
|

 

 

REPLY TO MOTION FOR ORDER TO (1) SHOW CAUSE WHY NOEL LANE
SHOULD NOT BE HELD IN CONTEMPT FOR WILLFUL VIOLATION OF THE
DISCHARGE INJUNCTION, (2) DIRECTING NOEL WEST LANE Ili TO CEASE AND
DESIST FROM ACTIVITIES DESIGNED TO COLLECT A DISCHARGED DEBT OR

. . \- HARM THE DEBTOR AND HIS FAMILY .

 

Noel West Lane III, (“Lane”) submits the following Reply to Defendant Matthew Curtis
Witt’s (“Witt”) MOTION FOR ORDER TO (1) SHOW CAUSE WHY NOEL LANE
SHOULD NOT BE HELD IN CONTEMPT FOR WILLFUL VIOLATION OF THE
DISCHARGE INJUNCTION, (2) DIRECTING NOEL WEST LANE DI TO CEASE AND
DESIST FROM ACTIVITIES DESIGNED TO COLLECT A DISCHARGED DEBT OR
HARM THE DEBTOR AND HIS FAMILY (“Motion”) and Lane states as follows:

CERTIFICATION OF CONFERRAL

1. The undersigned certifies that no conferral occurred between Lane and Witt prior to this
Motion being filed in 17-17630-MER by Law One, James Anderson and Joseph Elio, attorneys
for Witt in 2017-cv-31212

VIOLATION OF DUTY TO PRESERVE EVIDENCE (SPOILATION)

2. Lane specifically objects to Witt’s Motion because Witt’s motion requests the Court to
Order Lane to violate his duty to preserve evidence.

“Spoliation of evidence is an act that is prohibited by American Bar Association’s Model Rules of
Professional Conduct, Rule 37 of Federal Rules of Civil Procedure, and Title 18 United States
Code.”
Case:17-17630-MER Doc#:203 Filed:05/30/19 Entered:05/30/19 14:54:10 Page2 of 12

3. Lane specifically objects to Witt’s Motion because Witt’s motion requests the Court to
violate Lane’ s civil rights and tight of due process by ordering Lane to destroy and/or surrender -
‘evidence necessary for Lane’s appeal in 2017-cv-31212 (“Complaint”), which Complaint was —
brought against Lane in Colorado. District.Court (which followed Witt’s filing of 16-cv-01303....
KMT in Federal District Court followed again by Witt’s filing bankruptcy i in 17-11705-MER) by
Witt seven days prior to Witt again filing for bankrupicy as a “repeat filer” in 17-17630-MER.

4. _ Lane specifically objects to Witt’s Motion because Witt’s motion requests the Court to
violate Lane’s civil rights and right of due process by ordering Lane to destroy evidence necessary
for litigating the matters at issue in 17-1548-MER.

5. Lane specifically objects to Witt’s Motion because Witt’s motion requests the Court to
violate Lane’s civil rights and right of due process by ordering Lane to destroy evidence necessary
for litigating the matters at issue in 09-17238-MER, 09-17437-MER, 17-17630-MER and 17-
1548-MER.

6. Lane specifically objects to Witt’s Motion because Witt’s motion requests the Court to
violate Lane’s civil rights and right of due process by ordering Lane to destroy evidence necessary
for proving Witt’s alleged fraud upon Lane in the matters at issue in 1:09-ev-00724-DME-MEH
which are sealed and 09-17238-MER, 09-17437-MER and other related adversary proceedings.
(See Exhibit A).

7. Lane specifically objects to Witt’s Motion because Witt’s motion violates Lane’s civil
rights and right of due process by requesting the Court to interfere with Lane’s civil rights to report
suspected crime and/or other civil violations to appropriate civil authorities.

FACTUAL BACKGROUND

8. Lane herein incorporates by reference the following motions and their responsive
pleadings as inclusive of the same matters at issue in the Witt Motion, which matters are “under
advisement” by the Court:

a) Ex Parte Motion for 2004 Order Pursuant to Fed.R.Bankr.P. 2004, 9016, L.B.R.
2004-1 and Fed.R.Civ.P. 45, Dkt. #s 169, 172, 173, 178, 179,

b) Noel West Lane III Respectfully Moves this Court for an Order of Intervention
Pursuant to Bankruptcy Rule 7024 which Incorporates Civil Rule 24 into Adversary Proceedings
in Bankruptcy seeking discharge of debts pursuant to 11 U.S.C. § 523(a)(2)(A), Dkt. #s 76, 77, 78,

c) Witt’s Motion to Compel and Amended Reply to Defendant Matthew Curtis Witt’s
Motion to Compel Production of Documents from Noel West Lane III, Dkt. #195, and

d) Rekon, LLC’s Motion to Show Cause Why Noel West Lane III Should Not Be Held
in Contempt of Court for Failure to Comply with Subpoena and Court Order for the Production of
Documents and Lane’s Reply, Dkt #195.

9. Lane herein incorporates Exhibit A by reference. Upon information and belief as
confirmed by Lane, among other things, during Lane’s investigation of the 44 Boxes, Lane hereby
asserts that the sealed record in the matter 1:09-ev-00724-DME-MEH, may contain evidence
Case:17-17630-MER Doc#:203 Filed:05/30/19 Entered:05/30/19 14:54:10 Page3 of 12

clearly identifying Witt’s conspitacy to commit fraud among other things against Lane in the
‘matters of 09-17238-MER, 09-17437-MER and their related proceedings, including adversary,
and EL 09- ‘ev-00724- ‘DME-MEH.

10. Lane denies Witt’s assertion that Lane has violated or is violating Li ULS.C. § 524 —
(a)(2), and as such denies Witt’s assertions and/or allegations i in paragraphs 3, 4, 5, 6, 10, 11, 13,
14, 15, 16, and 17.

11. Lane admits paragraph | and paragraph 7.
12. Lane admits that this Court has addressed the issue(s) again revisited by Witt in
paragraphs 2, 8, and 9.

13. Lane asserts that this Motion in bankruptcy court and Witt’s Motion to Dismiss Appeal
for Lack of Jurisdiction filed on May 29, 2019 in Colorado Court of Appeals Case Number:
2019CA656, are tortured misrepresentations of partial facts, assertions, and allegations cobbled
together for the purpose of forestalling discovery and production of evidence in Lane’s allegations
of fraud among other things against Witt in 1:09-cv-00724-DME-MEH and among other matters
including 09-17238-MER, 09-17437-MER,17-1548-MER, and 2017-cv-31212.

ARGUMENT

14. Local Bankruptcy Form 9013-1.2, Certificate of Service, is flawed. No FedEx Tracking
Number is identified, therefore no proof of service occurred by FedEx.

15. Witt’s Motion is flawed because Witt’s Motion requests the Court to Order Lane to
violate his duty to preserve evidence.

“Spoliation of evidence is an act that is prohibited by American Bar Association’s Model Rules of
Professional Conduct, Rule 37 of Federal Rules of Civil Procedure, and Title 18 U.S.C. § 1519
United States Code.”

“Aside perhaps from perjury, no act serves to threaten the integrity of the judicial process more
than the spoliation of evidence. Our adversarial process is designed to tolerate human failings—
erring judges can be reversed, uncooperative counsel can be shepherded, and recalcitrant witnesses
compelled to testify. But, when critical documents go missing, judges and litigants alike descend
into a world of ad hocery and half measures—and our civil justice system suffers” !

16, Witt’s Motion and his requested Orders in addition to being in violation of American
Bar Association’s Model Rules of Professional Conduct, Rule 37 of Federal Rules of Civil
Procedure, and Title 18 United States Code, does not further the interests of the Court in carrying
out the provisions of 11 U.S.C. § 105(a).

 

‘United Medical Supply Co. v. United States, 77 Fed. Cl, 257, 259 (Fed. Cl, 2007).
3
Case:17-17630-MER Doc#:203 Filed:05/30/19 Entered:05/30/19 14:54:10 Page4 of 12

17. Witt’s Motion and his requested Orders in addition to being in violation of American
Bar Association’s Model Rules of Professional Conduct, Rule 37 of Federal Rules of ‘Civil
Procedure, and Title 18 United States Code, violates the Securities and Exchange Commission’s

~ Rules and Regulations regarding preserving evidence. ‘Mortgage Pass-Thru Certificates fall under ~~
the rubric of “pooling and servicing agreements, PSA’s”. Persons and/or entities listed as creditors

in 17-17630- MER including but not limited to Abbey Dreher on behalf of Creditor Bank of New
York Mellon as Trustee for The Structured Asset Mortgage Investments, Inc. Mortgage Pass-
Through Certificates Series 2003-AR3 co.ecf@bdfgroup.com Abbey Dreher on behalf of Creditor
Bank of New York Mellon co.eci(@@bdferoup.com are governed by the Security and Exchange
Rule and Regulations which also prohibit spoliation.

 

18. Witt misrepresents Judge Pilkington’s Order to Confirm that 2017-cv-31212 is closed.
Judge Pilkington’s Order was not an administrative or clerical correction. Lane did object timely
to Judge Pilkington’s request to confirm 2107-cv-31212 closed.

19. Witt asserts Lane failed to file notice of appeal timely. Witt is incorrect in his assertion.
Judge Pilkington’s Order to Confirm Case Closed on or before February 21, 2019, automatically
extended the time to appeal to start from the date of Judge Pilkington’s reply to Lane’s Objection
to confirm case closed.

21, Witt asserts that Lane abuses his status as a pro se litigant. Witt is incorrect in his
assertion. Lane’s in pro se status is as a direct result of Witt’s alleged fraud upon Lane and alleged
fraud upon the Court(s).

22. Further, in all matters of Witt and Lane before Colorado District Court, Federal District
Court, and United States Bankruptcy Court District of Colorado, Lane has complied with the Rules
of Professional Conduct and the Rules of Civil Procedure, and responded where necessary to all
orders issued by the court(s).

23. _—_‘ Finaily, itis Witt’s own actions of repeatedly filing complaints against Lane in multiple
jurisdictions with multiple courts, followed by repeat filing of bankruptcy to avoid full litigation
of Witt’s claims made against Lane, that have necessitated and indeed caused Lane to file
responsive pleadings including Motion for 2004 Examination, Motion to Preserve Evidence vis-
a-vis the Box Sharing Agreement, 3" Party Complaint, Colorado Supreme Court Judicial Notice,
and Notice of Appeal among other filings, to protect and preserve Lane’s civil and Constitutional
rights from Witt’s actions as a litigating party.

WHEREFORE, Lane respectfully requests the Court to deny Witt’s MOTION FOR ORDER
TO (1) SHOW CAUSE WHY NOEL LANE SHOULD NOT BE HELD IN CONTEMPT
FOR WILLFUL VIOLATION OF THE DISCHARGE INJUNCTION, (2) DIRECTING
NOEL WEST LANE III TO CEASE AND DESIST FROM ACTIVITIES DESIGNED TO
COLLECT A DISCHARGED DEBT OR HARM THE DEBTOR AND HIS FAMILY, and
for such other and further relief as the Court deems proper.

Respectfully submitted on May 30, 2019.

 
Case:17-17630-MER Doc#:203 Filed:05/30/19 Entered:05/30/19 14:54:10 Paged of 12

--Noel. West Lane III, In Pro se ..
1060 Ingalls Street
Lakewood, CO 80214 .
Phone Number: 303-697-0462

 

CERTIFICATE OF SERVICE

The undersigned hereby certifies that on May 30, 2019, I filed the foregoing in person with
the Clerk of the Court and mailed a copy of the filing by USPS to all counsel of record:

Attorneys for Attorneys and Address -

Debtor — Charles S. Parnell
4891 Independence Street, Suite
240 Wheat Ridge, Colorado 80033

Tom H. Connolly

Trustee 950 Spruce Street, Suite 1C
Louisville, Colorado 80027
Joseph M. Elio

1499 Blake Street, Ste. LJ
Denver, Colorado 80202

Defendant(s)

Kenneth J. Buechler
999 18"" Street, Ste. 1230-S
Denver, CO 80202

hatin

Noel West Lane III, In Pro Se
1060 Ingalls Street

Lakewood, CO 80214

Exhibit
Case:17-17630-MER Doc#:203 Filed:05/30/19 Entered:05/30/19 14:54:10 Pageé of 12 |

A - American Family Settlement; Denver Haslam Alleged Admission of Conspiracy to
Commit Fraud Against Lane (Haslam 1/23/2012 Letter to AmFam and Paragraphs 2.7,
_ 8.Land 8,2 of Confidential Settlement Agreement and Mutual Release)

January 23, 2012

L. Kathleen Chaney, Esq.

Counsel for American Family Mutual Insurance Company
Lambdin & Chaney, LLP

4949 S, Syracuse Street, Suite 600

Denver, CO 80237

Dear Ms. Chaney:

Lam writing to you with regard to certain claims that I approved being made in the
lawsuit filed in the U.S. District Court arising out of damage to property located at 5301 8.
University Blvd, Greenwood Village, Colorado. Emotions and accusations ran pretty high after
the fire that occurred on November 6, 2008, and after American Family brought suit against me.
When my claims were filed, I believed in good faith that the claims made against American
Family were properly supported by the law and the facts.

Since the date my claims were first filed, however, a lot of additional factual
investigation, lawsuit discovery and legal briefing have occurred regarding those claims and the
facts. As a result, I am directing my attomey to file a motion formally withdrawing and
dismissing all of my claims against American Family in the U.S. District Court, and to withdraw
all my defenses to American Family’s request for declaratory judgment to void the insurance
policy. I am in agreement with Anserican Family {o void the policy from its inception and agree
to withdraw all claims previously made under that policy.

Please feel free to share this letter with anyone, including anyone who might have
questions about these claims and defenses that 1 asserted but which I am now taking steps to
voluntarily withdraw and dismiss with prejudice.

Very truly yours,

   
 

Denver Haslam

co: Michael Connolly, Esq.
Case:17-17630-MER Doc#:203 Filed:05/30/19 Entered:05/30/19 14:54:10 Page7 of 12

CONFIDENTIAL SETTLEMENT AGREEMENT AND MUTUAL RELEASE

“This Confi dential Settlement Agreement and Mutual Release (his “Agreement” 7 5 is s made
and entered into on this... day of January, 2012 (the “Effective Date’), by and between .....
Denver Haslam and American erican Family Mutual Insurance Company, who will collectively be
referred to as the “Parties, ” and either of them asa ‘Party?

L Definitions,

As used in this Agreement, the masculine gender shall include the masculine, feminine
and neuter, where applicable; the use of the singular includes the plural, where applicable, and
the following terms shall have the following meanings:

1]

B.2

“Agreement” means this Confidential Settlement Agreement and Mutual Release.

“American Family’ means American Family Mutual Insurance Company, a

Wisconsin insurance company.

13
Company.

14
L5
1.6

The “Banks” mean OneWest Bank, FSB and Deutsche Bank National Trust

“CCI” means Commercial Capital, Inc.
“Haslam” means Denver Haslam.
“Litigation” means the case captioned as follows:

Civil Action No. 1:09-cv-00724-DME-MEH
AMERICAN FAMILY MUTUAL INSURANCE COMPANY, a Wisconsin
corporation, Plaintiff,

¥.
DENVER HASLAM we
COMMERCIAL CAPITAL, INC,
ONEWEST BANK, FSB
DEUTSCHE BANK NATIONAL TRUST COMPANY
Defendants;

DENVER HASLAM

COMMERCIAL CAPITAL, INC,

Counter-Claimants,

¥.

AMERICAN FAMILY MUTUAL INSURANCE COMPANY, a Wisconsin
corporation, ~

Counter-Defendant;

COMMERCIAL CAPITAL, INC,
Case:17-17630-MER Doc#:203 Filed:05/30/19 Entered:05/30/19 14:54:10 Pages of 12

ONEWEST BANK, FSB _. te,
DEUTSCHE BANK NATIONAL TRUST COMPANY,
FALL RIVER VILLAGE COMMUNITIES, LLC,
Cross-Claimants,

Wo

DENVER HASLAM

COMMERCIAL CAPITAL, INC.

ONEWEST BANK, FSB

DEUTSCHE BANK NATIONAL TRUST COMPANY,
Cross-Claim Defendants. Wobble,

1.7 “Policy” means the policy issued by American Family, policy number 05-
BQ76t3-01 to Haslam, effective from May 20, 2008 to March 4, 2009, insuring the Property.

18 “Property” means that parcel of real property, and all improvements thereon,
located at 5301 S. University Blvd., Greenwood Village, Colorado, which property is at issue in
the Litigation. co : me ce! a

1.9 “Claim” means the claim submitted to American Family for a fire that occurred at
the Property on November 6, 2008.

2. Recitals.

2.1 The Property was a high-end home in Greenwood Village.

2.2 Haslam “purchased” the Property in March 2007.

2.3 The Property was in a completed state when Haslam took title to it.

2.4  Haslam’s goal in obtaining the Property was to develop a business relationship
with Mikel Mewboum, someone who had experience in the real estate market, and use the equity

in the Property to fund other potential projects,

2.5 Haslam did vot put any money down or otherwise incur any cash outlays in
connection with the Property.

2.6 Haslam never paid any taxes, utility bills, insurance premiums, or mortgage
payments. - .

2.7 Although Haslam obtained a $3.2 million loan from Commercial Capital, Inc.
(“CCF”), Haslam was informed by CCI’s president, Matt Witt, that “it wasn’t a loan that was
ever to be paid back.” ,

2.8 American Family issued the Policy to Haslam with dwelling limits of $4 million.
Case:17-17630-MER Doc#:203 Filed:05/30/19 Entered:05/30/19 14:54:10 Page9 of 12

_ predecessors, successors, heirs, assigns, attorneys and re-insurers for, of and from any and all
“past, present of future claims, demands, obligations, causes of action, defenses, rights, damages, ”
costs, liabilities, expenses, and compensation of any kind or nature whatsoever, whether for
compensatory, exemplary or punitive damages, whether based on a fort, contract, statutory or
other theory of recovery, including but not limited to breach of contract, bad faith breach of
contract, statutory violations, common law claims and/or any other intentional or non-intentional
tort, and including, but not limited to, claims for property damage, personal injury, bodily injury,
business loss, loss of use and enjoyment, advertising injury, prejudgment interest, post-judgment
interest, altomey fees, costs, whether or not known to Haslam that he may have had, now have or
which may hereafter accrue or otherwise be acquired, on account of, or may in any way arise out

of, or in any manner relating to:

3.1.1 The Litigation;
3.1.2 Any claim for damage or loss to the Property;

3.1.3 Any event, cause or matter that is in whole or in part the subject of the
Litigation, or related to or arising from the Litigation;

3.1.4 Any matter relating to the Claim;

3.1.5 Any insurance policy issued to or for the benefit of the Property or
Hasiam, any insurance proceeds potentially due under any such policy, and the handling of any
claims under such policies; : ce cS

3.1.6 Any costs, expenses and attomey fees incurred in connection with the
Litigation , a oy : a

4.2 For and in consideration of the mutual covenants, promises and releases expressly
contained in this Agreement, American Family and all its subsidiaries, affiliates, officers,
directors, managers, members, agents, sharcholders, employaes, predecessors, successors, heirs,
assigns, attomeys and re-insurers hereby conipletely release, acquit and forever discharge
Haslam, for himself and on behalf of his respective estates, heirs, executors, administrators,
persona! representatives, trust beneficiaries, trust settlors, successors, agents, and assigns for, of
and from any and all past, present of future claims, demands, obligations, causes of action,
defenses, rights, damages, costs, liabilities, expenses, and compensation of any kind or nature
whaisoever, whether for compensatory, exemplary or punitive damages, whether based on a tort,
contract, statutory or other theory of recovery, including but not limited fo breach of contract,
bad faith breach of contract, statutory violations, common law claims and/or any other
intentional or non-intentional tort, and including, but not limited to, claims for property damage,
personal injury, bodily injury, business loss, loss of use and enjoyment, advertising injury,
prejudgment interest, post-judgment interest, attomey fees, costs, whether or not known to
Haslam that he may have had, now have or which may hereafter accrue or otherwise be acquired,
on account of, or may in any way arise out of, or in any manner relating to:

3.1.1 The Litigation;
Case:17-17630-MER Doc#:203 Filed:05/30/19 Entered:05/30/19 14:54:10 Page10 of 12

son 2,9 ..... American Family issued the Policy based upon an insurance application submitted .
to ‘American Family i in March 2008,
“2.10 In the application, it was represented that the dwelling was not vacant, that the
dwelling was not a secondary residence, and that Haslam did not have a Property liability poliey
canceled, nou-renewed or rej jected. rssh,

2.11 The application failed to disclose that the Property was not occupied, that there
were third party interests, that Haslam had no real interest in the Property, and that the Property
was an investment project rather than Haslam’s primary residence,

2,12 The Parties agree “that the representations in the application were material
misrepresentations and/or omissions, ; es ;

2.13 Someone set fire to the Property on or about November 6, 2008.

2.14 At the time of the fire, Haslam did not live in the home, and had never lived in the
home. BT ! an

2.15 The only items of personal property in the South University Property at the time
of the fire were four bar stools, which were props used by CCI for taking photographs of the

Praperty.

2.16 In the wake of the fire, the Parties involved have asserted claims against one
another,

2.17 American Family commenced the Litigation on April 1, 2009 by filing iis
Complaint for Declaratory Judgment. American Family then filed its Amended Complaint on
May 7, 2009. In the Amended Complaint, American Family sought, among other things,
declaratory judgment adjudicating that the Policy was void, ab initio, based upon the fraudulent
misrepresentations during the application process made by Haslam. .

2.18 Haslam filed his Answer to the First Amended Complaint and Counterclaim on
December 29, 2009, asserting, among cther things, breach of contract, bad faith, willful and
wanton conduct and statutory violations.

NOW THEREFORE, it is hereby agreed as follows:
3. Releases and Discharges.

3.1. For and in consideration of the payment described in Section 4 below and the
covenants, promises and releases contained in this Agreement, Haslam, for himself and on behalf
of his respective estates, heirs, executors, administrators, personal representatives, trust
beneficiaries, trust settlors, successors, agents, and assigns, hereby completely release, acquit and
forever discharge American Family, specifically and expressly including its respective
subsidiaries, affiliates, officers, directors, managers, members, agents, sharcholders, employees,

10
Case:17-17630-MER Doc#:203 Filed:05/30/19 Entered:05/30/19 14:54:10 Page11 of 12

3.12 Any claim for damage or joss to the Property; 0.

3.1.3 Any event, cause or matter that is in whole or in part the subject of the
Litigation, or related to or arising from the Litigation, I

3.14 Any matter relating to the Claim;

3.1.5 Any insurance policy issued to or for the benefit of the Property or
Haslam, any insurance proceeds potentially due under any such policy, and the handling of any
claims under such policies;

3.1.6 Any costs, expenses and attorney fees incurred in connection with the
Litigation. - es oe Pe

3.3 Each of the Parties acknowledges and agrees that the releases set forth in this
Section 3 are general releases. Each of the Parties expressly waives and assumes the risk of any
and all claims which exist as of this date, but of which that Party does not know or suspect to
exist, whether through ignorance, oversight, error, negligence, or otherwise, and which, if
knows, would materially affect that Party’s decision to enter into this Agreement. :

4, Consideration. —

4.1. Inconsideration of the mutual releases, covenants and promises herein, the sum of
Five Hundred Thousand Dollars ($500,000) (the “Settlement Payment”) shall be paid by
American Family to Haslam and his attorney Michael Connolly, within ten (10) days of the date
of receipt of this fully executed Agreement. oe Fee

42 In consideration of the mutual releases, covenants, promises and Settlement
Payment, Haslam agrees to the following: ,

4

42.1 Hastam agrees with American Fathily {6 void the Policy, ab inifio;

4.2.2 Haslam agrees that a portion of the Settlement Payment is 2 return of the
premiums paid for the Policy to rescind the Policy; :

4.2.3 Haslam agrees that no portion of the Settlement Payment is paid under the
Policy and, instead, agrees to withdraw any and all claims under the Policy related to the
Property, including but not limited to the fire that occurred on November 6, 2008;

4.2.4 Haslam agrees to withdraw all defenses previously asserted to American
Family's request for declaratory judgment to void the policy; co

4.2.5 Haslam will cooperate with American Family and its counsel in the

Litigation, including but not limited to: (a) mecting with American Family’s counsel as
reasonably may be required to prepare for trial and/or hearings and/or depositions in the

i1
Case:17-17630-MER Doc#:203 Filed:05/30/19 Entered:05/30/19 14:54:10 Page12 of 12

Litigation; (b) give advance notice to American Family’s counsel of any meetings, telephone
conferences, or communications with either CCI or its attomeys, or the Banks’ or their attorneys
related in any way to the issues in the Litigation, Claim, Property or Policy; (c} Haslam agrees to
report to American Family's counsel any and all substantive discussions and communications
that he may have with CCI or its attomey, or with the Banks or their attorneys related in any way
to the issues in the Litigation, Claim, Property or Policy. | -

5, Dismissal.

5.4. Within five (5) days of the exchange of the Settlement Payment and the fully
executed Agreement, American Family’s counsel shall prepare and cause to be filed a motion
wherein each party voluntarily withdraws claims against onc another, dismissing the Litigation
with prejudice.

6. No Admission of Liability.

6.1. The Parties understand and expressly agree that this settlement is a compromise of
disputed claims, and that any payment made or release given is not to be construed as an
admission of liability on the part of any settling Party, each of which expressly deny such
liability, The Parties agree that any payment made under or in connection with this Agreement is
not based on any claim under the Policy, nor does it represent any recovery of benefits under the

Policy.
4. Successors and Assigns.

7,1 This Agreement shall inure to the benefit of and bind each of the Parties’ past,
present and future heirs, assigns, settlors, trustees, beneficiaries, agents, servants, representatives,
employees, attorneys, insurers, reinsurers, partners, subsidiaries, divisions, affiliates, officers,
directors, stockholders, assigns, predecessors and successors in interest, and all other persons or
entities with whom any of the former have been, are now, or may hereafter be affiliated to the
fullest extent the Parties may bind so bind these persons.

8. Reconciliation Letter.

8.1 Haslam agrees to fully execute the attached Exhibit I (the “Reconciliation
Letter”) and to hand-deliver the original to Lambdin & Chaney, LLP simultancously with the
delivery of the signature pages to this Agreement. The Reconciliation Letter shall be executed
prior to the execution of this Agreement. =

8.2 The Reconciliation Letter, its existence and/or its substance, shall not be disclosed
by American Family until after the Parties have fulfilled the conditions of this Agreement in
Sections 4 and 5,

12
